Citation Nr: 0609165	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  04-10 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

Entitlement to service connection for asthma, to include as 
secondary to medication prescribed for a service-connected 
disorder.

Entitlement to service connection for arthritis of all major 
joints, to include as secondary to medication prescribed for 
a service-connected disorder.

Entitlement to service connection for varicose veins.

Entitlement to service connection for ulcers, to include as 
secondary to medication prescribed for a service-connected 
disorder.

Entitlement to service connection for hypertension, to 
include as secondary to medication prescribed for a service-
connected disorder.

Entitlement to service connection for hearing loss in the 
right ear.

Entitlement to service connection for tinnitus of the right 
ear.

Entitlement to a compensable initial rating for urticaria.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active service from December 1958 to 
September 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision by the 
Department of Veterans Affairs (VA) Portland, Oregon, 
Regional Office (RO).  That decision, in pertinent part, 
denied service connection for asthma, arthritis of the major 
joints, varicose veins, ulcers, hypertension, hearing loss in 
the right ear, and tinnitus in the right ear.  In addition, 
the April 2002 decision granted service connection for 
urticaria, and assigned an initial noncompensable rating.

The issues of entitlement to service connection for asthma, 
arthritis, hearing loss, and tinnitus, as well as the issue 
of entitlement to a compensable initial rating for urticaria 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues of 
entitlement to service connection for varicose veins, ulcers, 
and hypertension has been obtained, and the VA has satisfied 
the duty to notify the veteran of the law and regulations 
applicable to the claims, the evidence necessary to 
substantiate the claims, and what evidence was to be provided 
by the veteran and what evidence the VA would attempt to 
obtain on his behalf.

2.  The evidence of record does not reasonably show that the 
veteran has a current diagnosis of varicose veins.

3.  The evidence does not reasonably show that the veteran's 
ulcer disease had origins during service, or is related to 
medications prescribed for a service-connected disorder.

4.  The evidence of record does not reasonably show that the 
veteran's hypertension had its origins during service, or for 
many years thereafter, or that it is related to medications 
prescribed for a service-connected disorder.


CONCLUSIONS OF LAW

1.  Varicose veins were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

2.  Ulcers were not incurred in or aggravated by service, and 
are not proximately due to a service-connected disorder.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2005).

3.  Hypertension was not incurred in or aggravated by 
service, may not be presumed to have been incurred in service 
and is not proximately due to a service-connected disorder.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2005).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claims and complied with the VA's notification 
requirements.  The SOC and SSOCs considered the merits of the 
substantive issues.  The communications, such as a letter 
from the RO dated in June 2001, provided the veteran with an 
explanation of what evidence was to be provided by the 
veteran and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The SOC and SSOCs advised him of the 
evidence that had been obtained and considered.  The RO also 
supplied the veteran with the applicable regulations in the 
SOC and SSOCs.  The basic elements for establishing the 
claims have remained unchanged despite the change in the law 
with respect to duty to assist and notification requirements.  
The VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  The 
veteran was afforded VA examinations.  He was scheduled for a 
videoconference hearing before a Veterans Law Judge in 
October 2004, but failed to report.  The Board does not know 
of any additional relevant evidence which is available that 
has not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the claims.  The 
Board finds that the evidence of record provides sufficient 
information to adequately evaluate the claims.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

The Board notes that in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) the Court noted, citing Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II), that a VCAA notice must 
be provided to a claimant before the initial unfavorable 
[agency of original jurisdiction (AOJ)] decision.  A VCAA 
notice was provided to the veteran before the RO decision 
regarding the claim for benefits.

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOCs, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

In the circumstances of this case, a remand to have the RO 
take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).


II.  Factual Background

Service medical records are silent with regard to complaints, 
findings or treatment associated with varicose veins, 
hypertension, or ulcers.

A May 1975 private treatment note documenting treatment for 
an unrelated disorder noted a blood pressure reading of 
130/80.

VA treatment notes dated from October 1986 through November 
2003 reflect continued treatment for hypertension and various 
gastrointestinal complaints.  The veteran's hypertension is 
first noted in an October 1988 VA treatment note, which 
documented that the veteran had a history of hypertension and 
had been off his medication for a year.  Such records do not 
reflect findings, complaints or treatment associated with 
varicose veins.

A July 1994 private treatment note reported a history of 
peptic ulcer disease.  It was noted that the veteran's 
recurrent peptic ulcer disease was first diagnosed in 1972.

A February 2002 VA examination report diagnosed the veteran 
with hypertension and a history of peptic ulcer disease.  The 
examiner noted that a review of the medical records indicated 
that the veteran was not taking any medication for his 
service-connected urticaria that was a known cause of either 
peptic ulcer disease or hypertension.

The veteran testified before a hearing officer at a hearing 
held at the RO in September 2002.  He stated that his 
hypertension was first diagnosed in 1969.  He also testified 
that his hypertension and ulcers were secondary to the 
medication he was prescribed for his service-connected 
urticaria.  The veteran indicated that he had varicose veins 
on his ankles, which he believed was secondary to all the 
standing he did during military service.


III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for hypertension, if manifest to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1112, 
1133; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  This regulation has been 
interpreted by the United States Court of Appeals for 
Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

Initially, the Board notes that the veteran does not have a 
current diagnosis of varicose veins.  Neither the service 
medical records, nor the post-service treatment records 
reflect complaints, findings, or treatment associated with 
varicose veins.  Accordingly, in the absence of a current 
disability, service connection for varicose veins is denied.

The Board finds that it is clear from the evidence of record 
that the veteran has competent medical diagnoses of 
hypertension and peptic ulcer disease.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation 
of the provisions of 38 U.S.C.A. § 1110 to require evidence 
of a present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
resulted in a disability).

The question of whether the veteran's current diagnosis had 
its onset in or is otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  In this 
regard, the service medical records do not contain 
complaints, findings or treatment associated with 
hypertension or ulcers.  The veteran contends that such 
disorders have been caused by medication prescribed for a 
service-connected disorder.  However, the February 2002 VA 
examination report specifically noted, after a review of the 
veteran's medical records, that the veteran was not 
prescribed medication for his urticaria that is known to 
cause hypertension or ulcers.  In addition, the veteran 
testified at his September 2002 hearing that his hypertension 
was diagnosed in 1969, five years after separation from 
service.  Accordingly, service connection for hypertension 
and ulcers is denied on both a direct and secondary basis.  
In addition, service connection for hypertension is denied on 
a presumptive basis.


ORDER

Entitlement to service connection for varicose veins is 
denied.

Entitlement to service connection for ulcers, to include as 
secondary to medication prescribed for a service-connected 
disorder, is denied.

Entitlement to service connection for hypertension, to 
include as secondary to medication prescribed for a service-
connected disorder, is denied.


REMAND

A February 2002 VA examination report noted a diagnosis of 
asthma.  The VA examiner noted that the veteran's asthma was 
not caused by the medications prescribed for the veteran's 
service-connected urticaria, the examiner did indicate that 
the veteran's asthma was "possibly related to the urticaria 
because both the urticaria and asthma may have allergic 
components."  This examination report is inadequate for 
evaluating the veteran's claim for service connection for 
asthma at this time.  Another VA examination is warranted in 
order to ascertain whether the veteran's asthma is related to 
either his service-connected urticaria or directly to the 
veteran's allergies.

A separate VA joint examination was conducted in February 
2002.  The examiner noted that the claims folder and medical 
records were not available for review.  Arthritis was 
diagnosed in several major joints, specifically, the 
veteran's knees.  However, no opinion was offered regarding 
the etiology of this diagnosis.  The veteran has contended 
that his arthritis was also a result of the medications 
prescribed for his urticaria, and specifically noted that he 
was initially treated with large doses of steroids.  He has 
indicated that his physicians discontinued such treatment due 
to possible side effects specifically affecting his bones.  
The Board finds that a VA examination is warranted in order 
to obtain a medical opinion regarding the etiology of the 
veteran's diagnosed arthritis.

With regard to the claims for entitlement to service 
connection for right ear hearing loss and tinnitus, the Board 
notes that the service medical records reflect a slight 
decrease in hearing acuity during service.  It is noted that 
the veteran's military occupational specialty was lineman, 
and he earned two awards for sharpshooting during service.  
The veteran has not been afforded a VA audiology examination 
to determine the nature and etiology of his claimed 
disorders.

Finally, the February 2002 VA examination report also noted a 
diagnosis of urticaria.  While such report was adequate for 
the purposes of determining whether service connection was 
warranted, it did not adequately address the level of 
disability associated with the veteran's urticaria.  In 
addition, the veteran testified at the September 2002 hearing 
that his urticaria was worsening, and that the examination in 
February had taken place on a day when his symptoms were not 
as severe as they usually are.  Accordingly, a VA examination 
is warranted to determine the level of disability associated 
with the veteran's service-connected urticaria.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination appropriate to determining 
the etiology of the veteran's diagnosed 
asthma.  The claims folder and a separate 
copy of this remand should be made 
available to the examiner for review.  
The examiner is asked to offer an opinion 
as to whether it is as likely as not that 
the veteran's asthma may be attributed to 
the veteran's service-connected 
urticaria, or to the allergies for which 
the veteran was treated during service.

2.  The veteran should be afforded a VA 
examination appropriate to determining 
the extent and etiology of the veteran's 
arthritis.  The claims folder and a 
separate copy of this remand should be 
made available to the examiner for 
review.  The examiner is asked to offer 
an opinion as to whether it is as likely 
as not that any diagnosed arthritis of a 
major joint may be attributed to 
medications that the veteran is currently 
taking for urticaria, or to previous 
medications such as steroids.

3.  The veteran should be afforded a VA 
examination appropriate to determining 
the nature and etiology of hearing loss 
and tinnitus in the right ear.  The 
claims folder and a separate copy of this 
remand should be made available to the 
examiner for review.  The examiner is 
asked to offer an opinion as to whether 
it is as likely as not that any diagnosis 
of hearing loss or tinnitus in the right 
ear may be attributed to noise exposure 
during service.

4.  The veteran should be afforded a VA 
examination appropriate to determining 
the level of disability associated with 
the veteran's urticaria.  The claims 
folder and a separate copy of this remand 
should be made available to the examiner 
for review.  The examiner is asked to 
document the symptoms associated with the 
veteran's urticaria.  The examiner should 
also note if the veteran has experienced 
any recurrent debilitating episodes and 
what specific medication(s) the veteran 
is prescribed to manage his symptoms.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


